HAHALSON, J.
The only question presented for re-view was tlie request of the court to give six charges asked by defendant. In respect, of these the bill of exceptions recites: “The defendant asked that the following charges in writing be given by the court to the jury, to-wit.” Here follows the charges from 1 to 6, inclusive. At the end of the. 6th charge appear the words, “The court refused to give such charges, and the defendant duly excepted.’’ The request for these charges, as well as exception to the action of the court in refusing them, was general. Under such conditions, the exception was unavailing, unless all the charges should have been given. — Rarden v. Cunningham, 136 Ala. 263; Verberg v. State, 137 Ala. 73.
The first five charges are so manifestly incorrect, as to require no special consideration.
Defendant’s counsel admit that some of these charges were bad, and the only one insisted on by him, was the refusal of the court to give the 6th charge. That charge was misleading and incorrect. It singles out a part of the evidence, without reference to the other parts, and leaves it to the jury to determine the elements of self-defense.
Affirmed.